                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 TACHICA CALLAHAN,
      Plaintiff,

         v.
                                                               No. 3:17-cv-00617 (JAM)
 CITY OF NEW HAVEN BOARD OF
 EDUCATION,
       Defendant.


              ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

       Plaintiff Tachica Callahan worked for the City of New Haven’s public schools for five

years before defendant City of New Haven Board of Education fired her in 2010 because of

chronic attendance and tardiness problems. In August 2014, Callahan applied for a

paraprofessional position with the Board, and she was hired yet again—but only for a few weeks

before the Board’s human resources department realized that she had previously worked for the

school system and been terminated. On that basis, the Board fired her again.

       Callahan contends, however, that the Board discriminated against her for the proverbial

kitchen sink of reasons—because of her race, because of her sex, because of her age, because of

her marital status, and because of the fact that she had prior criminal convictions. Callahan also

throws in a sponge of retaliation—that the Board fired her to retaliate for the fact that Callahan’s

mother (also coincidentally an employee of the New Haven school system) had filed

discrimination complaints.

       The Board has moved for summary judgment. It argues that only after Callahan had been

hired in 2014 did it figure out that she had previously been fired in 2010 and so terminated her

on that basis. I conclude on the basis of the parties’ respective statements of material fact that



                                                  1
there is no genuine dispute of fact that the Board’s account is correct and that it is entitled to

summary judgment as a matter of law. I will therefore grant the Board’s motion for summary

judgment.

                                                 BACKGROUND

         Plaintiff Tachica Callahan has filed this action against defendant City of New Haven

Board of Education. I take the facts pertinent to the Board’s motion for summary judgment as

follows principally from the parties’ Local Rule 56(a) statements. 1

         Tachica Callahan is an unmarried African-American woman who was born in 1982.

Docs. #57 at 1 (¶ 3); #66-1 at 1 (¶ 3). Callahan worked for the Board as a paraprofessional

teacher’s aide at several New Haven public schools from 2005 until the Board terminated her

employment in April 2010. Docs. #57 at 1-2 (¶¶ 2, 6); #66-1 at 1-2 (¶¶ 2, 6).

         While Callahan was working for the Board, she was convicted of crimes involving breach

of the peace and assault in 2005 and 2006. Docs. #57 at 1 (¶ 3); #66-1 at 1 (¶ 3). The Board does

not have a policy of precluding employment to people who have criminal backgrounds. Docs.

#57 at 1-2 (¶ 5); #66-1 at 1-2 (¶ 5). All the same, the Board contends that that from 2005 to 2010,

Callahan was frequently absent, missing multiple days of work. Doc. #57 at 2 (¶ 7). The Board

also contends that her evaluations showed that her attendance needed improvement, and that the

Board progressively disciplined Callahan for numerous instances of tardiness and absences—

including multiple written warnings and suspensions without pay. Ibid. (¶¶ 8-10).

         Callahan denies these allegations, citing only to the same exhibits as the Board, and not

indicating which evidence negates the Board’s contentions. See Doc. #66-1 at 2 (¶¶ 7-10). The



1
  After submitting her first Local Rule 56(a)(2) statement, Callahan submitted a motion to file an amended
statement. See Docs. #60; #66-1. Although this motion has been the subject of some dispute by the parties, I will
grant this motion in light of Callahan’s pro se status and the lack of any resulting prejudice to the Board.

                                                         2
Board’s exhibits show extensive evidence of chronic absences, poor evaluations, and disciplinary

measures against Callahan. See Doc. #56 at 36-48, 58, 66, 68-69, 73, 77-78, 81-89, 112 (¶ 10).

         In short, the record supports the Board’s position, and Callahan does not give any

indication of how the same evidence refutes those facts. As a self-represented litigant, Callahan

received the mandatory notice that must be served on a self-represented litigant of the

requirements of Fed. R. Civ. P. 56 and D. Conn. L. Civ. R. 56, see Doc. #58, and therefore I

deem the Board’s statements of fact admitted pursuant to D. Conn. L. Civ. R. 56(a)(3). 2

         As this record shows, the Board’s progressive disciplinary measures included multiple

steps. The Board first tried to accommodate Callahan by permitting her to take a leave of

absence in early 2006, then transferred her to a school with a later start time, then referred her to

an employee assistance program, and then allowed her to transfer yet again to the school that her

child attended. Doc. #57 at 2 (¶ 11). 3

         On October 23, 2009, Callahan and the Board entered into a “last chance” settlement

agreement. Docs. #57 at 3 (¶ 14); #66-1 at 3 (¶ 4). The last chance agreement stipulated that

Callahan could return to work after a suspension and that she needed to report to work on time

each day through the end of the school year. Docs. #57 at 3 (¶ 15); #66-1 at 3 (¶ 15).




2
  Nor is Callahan a stranger to federal litigation in general. She is a plaintiff in three other cases in the District of
Connecticut. See Callahan v. ICare Health Network et al, No. 3:19-cv-01679-JAM (D. Conn. 2019); Callahan v.
Human Resource, Department of et al, No. 3:18-cv-00488-JAM (D. Conn. 2018); Callahan v. Gateway Community
College, No. 3:17-cv-00618-JAM (D. Conn. 2017) .
3
  Although Callahan again largely denies these factual allegations, she again does not cite to any evidence apart from
general citations to the Board’s exhibits, see Doc. #66-1 at 2-3 (¶¶ 12-13), which again reflect the accuracy of the
Board’s statements of fact regarding Callahan’s disciplinary history. See Doc. #56 at 38-48, 57-58, 65-69, 72-73, 76-
89, 112 (¶ 10). As with the Board’s previous statements of fact regarding Callahan’s employment history, I deem
these to be admitted.

                                                           3
         Around April 13, 2010, the Board terminated Callahan for continued absenteeism. Docs.

#57 at 3 (¶ 16); #66-1 at 3 (¶ 16). She was in breach of the last chance agreement. Docs. #57 at 3

(¶ 19); #66-1 at 4 (¶ 19). 4

         Callahan did not file any discrimination complaints arising from her 2010 termination.

Docs. #57 at 3 (¶ 18); #66-1 at 4 (¶ 18). Callahan’s mother was also a Board employee, and some

years later in February 2013 her mother filed a complaint against the Board with the Connecticut

Commission on Human Rights and Opportunities (“CHRO”) for reasons not shown to be related

to Callahan’s firing in 2010. Doc. #56 at 112-13 (¶ 15).

         In August 2014, Callahan applied for a part-time paraprofessional position in the New

Haven public schools. Docs. #57 at 3 (¶ 20); #66-1 at 4 (¶ 20). The Board contends that on

August 29, Early Childhood Director Tina Mannerino—who was a 50-year old married white

woman with no criminal history—hired Callahan as a part-time paraprofessional at Wexler Grant

Elementary School. Doc. #57 at 4 (¶ 21). According to the Board, Mannerino knew about

Callahan’s previous employment applications, age, sex, race, marital status, and prior criminal

history. Ibid. (¶ 22). But Callahan denies this account, arguing that it was the Board’s human

resources department that made the August 29 hiring decision, that the human resources

department was aware of her application details, and that the human resources department had

assigned her to the same department where her mother worked. Doc. #66-1 at 4 (¶¶ 21-22). Here,

however, Callahan supports this denial by citing generally to the same evidence as does the

Board—a CHRO factfinding report that supports the Board’s position. See Doc. #56 at 111 (¶ 4).

Because this report is admissible evidence that supports the Board’s factual contentions and



4
 Although Callahan denies that she violated the agreement, she again cites only generally to the Board’s exhibits,
see Doc. #66-1 at 4 (¶ 19), which in turn support the Board’s account, see Doc. #56 at 81-84. So as with the rest of
Callahan’s 2005-2010 employment history, I deem these facts admitted.

                                                          4
because Callahan does not point to any other evidence supporting her denial, I deem these facts

admitted in the Board’s favor. 5

         Callahan and the Board agree that while Callahan was working from August to

September 2014, no employee or agent of the Board ever made any remarks related to her age,

sex, race, or marital status. Docs. #57 at 5 (¶ 34); #66-1 at 6 (¶ 34).

         The Board’s human resources department did not review Callahan’s application until

around September 16, 2014, some weeks after Callahan had already started working. Doc. #57 at

4 (¶¶ 24-25). The department belatedly realized that Callahan was a former employee who had

been fired following a breach of a last chance agreement in 2010. Ibid. The Board then

terminated Callahan’s employment because she had been fired before. Although Callahan denies

these facts, I will credit them in the Board’s favor because Callahan’s denial rests again on the

same evidence as the Board—the CHRO report finding in the Board’s favor. See Docs. #56 at

111 (¶ 5); #66-1 at 5 (¶¶ 24-25). 6

         Board officials Donna Aiello and Valerie Brown were the decision-makers in terminating

Callahan in 2014. Doc. #57 at 4 (¶ 26); #66-1 at 5 (¶ 26). In 2014, Brown was a 54-year-old




5
  At summary judgment, I may only consider evidence that would be admissible at trial. See Meyer v. Uber Techs.,
Inc., 868 F.3d 66, 74 (2d Cir. 2017). Although some courts in this district have expressed reservations about the
heavy use of CHRO factfinding as trial evidence, see, e.g., Doe v. Univ. of Conn., 2013 WL 4504299, at *16-*19
(D. Conn. 2013) (collecting and discussing cases), as public records, factual findings by an agency like the CHRO
“are presumptively admissible absent ‘information or other circumstances [that] indicate lack of trustworthiness.’”
Keene v. Hartford Hosp., 208 F. Supp. 2d 238, 242 (D. Conn. 2002) (quoting Bridgeway Corp. v. Citibank, 201 F.3d
134, 143 (2d Cir. 2000)). Callahan casts vague aspersions on the integrity of the report, see Doc. #67 at 8-9, but she
does not ask to preclude any evidence based on the report, and indeed cites to it herself in her Rule 56(a)(2)
statement. Moreover, the CHRO report is at least partially corroborated by other evidence, including as to its
account of Callahan’s 2005-2010 work history, and its description of Brown’s testimony as to why Callahan was
fired. See Doc. #56 at 110-11 (¶¶ 2-3), 113 (¶ 16), 118 (¶ 31). As such, I conclude that CHRO factfinding constitutes
admissible evidence for purposes of summary judgment.
6
  Callahan’s employment application in August 2014 stated that she had previously been employed by “the City of
New Haven or its Board of Education,” but it answered “No” to the following question: “Have you ever had your
teaching contract non-renewed by a school district?” Doc. #59-1 at 32. This disclosure was not enough to create a
genuine fact issue that the Board’s human resources department was aware upon her hiring that she had previously
worked for and been fired by the Board of Education.

                                                          5
African-American married woman with no criminal history, while Aiello was a 56-year-old

white single woman with no criminal history. Docs. #57 at 5 (¶ 27); #66-1 at 5 (¶ 27). The Board

contends that although Aiello and Brown knew about the nature and timing of Callahan’s

criminal convictions when they decided to fire her, those facts were not a significant factor in

their decision. Doc. #57 at 5 (¶ 28). Rather, the Board says, Aiello and Brown based their

decision to terminate Callahan on the basis of the discipline issued to her during her first period

of employment. Ibid. (¶ 29).

       Although Callahan flatly denies this, she provides no explanation and cites (again) to the

very same evidence relied on by the Board. See Doc. #66-1 at 6 (¶¶ 28-29). That evidence

includes the CHRO report agreeing with the Board, see Doc. #56 at 111 (¶¶ 4, 8-9), as well as an

affidavit from Brown stating that “Callahan’s prior employment history, which included

absences, tardiness, and a violated Last Chance agreement, was a significant factor in her

termination in or around 2014,” id. at 118 (¶ 31).

       The Board goes on to claim that it typically does not rehire employees terminated for

violating last chance agreements, Doc. #57 at 5 (¶ 30), typically does not provide termination

paperwork to at-will employees, ibid. (¶ 31), and that it is not atypical for Board employees to

start working before their application is reviewed by the human resources department, ibid.

(¶ 32). Although Callahan again disputes these claims, she again does not cite to any evidence to

support her assertions, including any evidence from the CHRO report—which the Board relies

on, and which supports the Board’s position. See Docs. #66-1 at 6 (¶¶ 30-33); #56 at 112 (¶¶ 10-

12).

       Several months then passed. Callahan’s mother filed another CHRO complaint on

December 2, 2014. Doc. #56 at 112-13 (¶ 15). Callahan herself then filed a CHRO complaint on



                                                 6
March 9, 2015, alleging that the Board had discharged her on the basis of age, sex, race, marital

status, prior criminal convictions, and retaliation. Docs. #57 at 6 (¶ 40); #66-1 at 7 (¶ 40).

Callahan received notice of her right to sue in January 2017. Docs. #57 at 6 (¶ 41); #66-1 at 7 (¶

41). 7

         Callahan filed this lawsuit in April 2017. See Doc. #1. She has asserted claims for

disparate treatment on the basis of race and sex under Title VII of the Civil Rights Act of 1964

and the Connecticut Fair Employment Practices Act (“CFEPA”), Conn. Gen. Stat. § 46a-60, et

seq.; disparate treatment on the basis of marital status, age, and a criminal conviction under

CFEPA; racial discrimination under 42 U.S.C. §§ 1981, 1983; and retaliation under Title VII,

CFEPA, and 42 U.S.C. §§ 1981, 1983. 8 The Board has moved for summary judgment on

Callahan’s claims in their entirety.

                                                   DISCUSSION

         The principles governing the Court’s review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The Court must view the facts in the light most favorable to the party

who opposes the motion for summary judgment and then decide if those facts would be

enough—if eventually proved at trial—to allow a reasonable jury to decide the case in favor of

the opposing party. My role at summary judgment is not to judge the credibility of witnesses or


7
  Callahan asserts that additional facts preclude summary judgment, but has generally not put forward her own
evidence to substantiate these facts. See Doc. #66-1 at 7-11 (citing only to her complaint and at times the Board’s
submissions). Callahan has also filed, as an attachment to her initial brief in opposition to summary judgment,
numerous exhibits that are neither distinguished nor referenced in her Rule 56(a)(2) statements. See Doc. #59-1.
These exhibits consist of email and administrative documents, see id. at 5-7, Callahan’s job applications, id. at 15-
41, certification of employability documents from the Board of Pardons and Paroles, id. at 42-43, and numerous
documents from Callahan’s CHRO proceeding, see id. at 44-76. I have considered these documents but they are not
germane to the issues in dispute between the parties except as to Callahan’s 2014 employment application.
8
  Callahan has abandoned her claim under the Equal Pay Act. See Doc. #67 at 5.

                                                          7
to resolve close contested issues but solely to decide if there are enough facts that remain in

dispute to warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656-57 (2014) (per

curiam); Benzemann v. Houslanger & Assocs., PLLC, 924 F.3d 73, 78 (2d Cir. 2019).

       Title VII, section 1981, and CFEPA discrimination—race, sex, marital status, and age

       Callahan claims that the Board discriminated against her on the basis of race in violation

of section 1981, Title VII, and CFEPA; sex in violation of Title VII and CFEPA; and marital

status and age in violation of CFEPA. All of these claims are analyzed under the familiar

McDonnell-Douglas three-part burden shifting standard. See McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802 (1973); Kirkland v. Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014)

(Title VII); Khanna v. MUFG Union Bank, N.A., 785 F. App'x 15 (2d Cir. 2019) (section 1981);

Craine v. Trinity Coll., 259 Conn. 625, 637 (2002) (CFEPA).

       First, Callahan must show the following facts to establish a prima facie case: (1) that she

was a member of a protected class; (2) that she was qualified for her position; (3) that she

suffered an adverse employment action; and (4) that the circumstances of the adverse action give

rise to an inference of discrimination. See, e.g., Vega v. Hempstead Union Free Sch. Dist., 801

F.3d 72, 83 (2d Cir. 2015). A plaintiff’s burden to state a prima facie case is “not onerous” and

has been frequently described as “minimal.” Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 75 (2d

Cir. 2016). Although the Board has contested that Callahan was fired in circumstances that could

even give rise to an inference of discrimination, see Doc. #55 at 21, because Callahan is

undoubtedly a member of various protected classes and suffered an adverse employment action,

see id. at 21, 28-29, I will assume for the purposes of this ruling that Callahan has made a prima

facie case of discrimination and proceed to the next stages of the McDonnell-Douglas analysis.




                                                 8
       At the second stage of the McDonnell-Douglas analysis the burden shifts to the defendant

to articulate a legitimate, non-discriminatory basis for termination. See Walsh, 828 F.3d at 75.

The Board has done so here. The Board has articulated that it fired Callahan in 2014 because she

had violated her last chance agreement in 2010, and also because it had realized that she had

been consistently tardy and absent during that previous term of employment. See Doc. #55 at 24-

26; see also Klaper v. Cypress Hills Cemetery, 2014 WL 1343449, at *6 (E.D.N.Y. 2014)

(breach of last chance agreement introduces a legitimate, nondiscriminatory reason), aff’d, 593 F.

App’x 89 (2d Cir. 2015); Ghaly v. U.S. Dep’t Agric., 739 F. Supp. 2d 185, 200 (E.D.N.Y. 2010)

(concerns about tardiness and attendance are a legitimate, nondiscriminatory reason, which can

even prevent plaintiff from making out a prima facie showing).

       For the third stage of the analysis, the burden shifts back to Callahan to prove that the

Board’s justification was in fact a pretext for discrimination. See Vega, 801 F.3d at 83. In

showing pretext, “a plaintiff need only show that the defendant was in fact motivated at least in

part by the prohibited discriminatory animus.” See Henry v. Wyeth Pharm., Inc., 616 F.3d 134,

156-57 (2d Cir. 2010). The Second Circuit has explained that at this stage, “the plaintiff’s

admissible evidence must show circumstances that would be sufficient to permit a rational finder

of fact to infer that the defendant’s employment decision was more likely than not based in

whole or in part on discrimination.” Walsh, 828 F.3d at 75.

       Callahan has not met her burden. Between Callahan’s prior disciplinary history, Brown’s

affidavit, the Board’s policy against rehiring employees dismissed under last chance agreements,

and the other evidence in the CHRO report, there is significant evidence that the Board fired

Callahan for the reasons it said that it did. At the same time, Callahan has conceded that nobody

at the Board made any remarks regarding her age, race, sex, or marital status. Finally, Callahan



                                                 9
does not cite any independent evidence to suggest discriminatory motive in her Rule 56(a)(2)

statement, nor do her unmarked and undifferentiated submissions alongside her briefing, see

Doc. #59-1, appear to contain any evidence of discrimination on the basis of race, sex, age, or

marital status.

        Finally, even if Callahan means to argue that evidence suggesting she was fired on the

basis of a past criminal conviction is evidence of some kind of racial animus, “Title VII . . .

do[es] not protect against employment discrimination based upon a prior conviction.”

McClarence v. Int’l Union of Operating Engineers Local 14-1413, 2017 WL 3887883, at *2

(E.D.N.Y. 2017). Accordingly, the summary judgment record does not contain evidence that

would allow a reasonable jury to conclude that the Board’s claim that it fired Callahan because

of her past absences and breach of the last chance agreement is in fact a pretext for

discrimination on the basis of race, sex, age, or marital status. While I recognize that Callahan’s

experience of receiving and then losing her job as a paraprofessional was both frustrating and

perhaps speaks to a degree of sloppiness in the Board’s hiring practices, the evidence does not

create a genuine fact issue to show that the Board fired Callahan for any illegal discriminatory

reason. I will therefore grant summary judgment to the Board on Callahan’s Title VII and

section 1981 discrimination claims in their entirety, and on Callahan’s CFEPA claim to the

extent it is based on Callahan’s race, sex, and marital status.

        CFEPA discrimination—prior criminal conviction

        Callahan’s remaining theory of discrimination under CFEPA is that the Board

discriminated against her on the basis of her prior criminal convictions. See Doc. #67 at 8-9.

CFEPA does prohibit an employer from discriminating against an employee “solely because of a

prior conviction of a crime.” Conn. Gen. Stat. § 46a-80(a). Callahan claims that Mannerino left



                                                 10
her a voicemail telling her not to return to work because there had been “activity” in connection

with her fingerprints, but Callahan claims that she is unable to produce the voicemail. See Doc.

#66-1 at 8 (¶¶ 43-46). Callahan’s evidentiary submission, however, appears to contain a

contemporaneous email she wrote that may corroborate the fact of Mannerino’s call. See Doc.

#59-1 at 10.

        Ultimately I do not need to resolve whether this evidence is sufficient to raise questions

for a jury about why Callahan was fired, because her criminal conviction CFEPA claim is

squarely time-barred. Section 46a-82(f) of CFEPA requires that any complaint for a violation of

section 46a-80 be filed with the CHRO “within thirty days of alleged act of discrimination.” The

record shows that Callahan was terminated in September 2014, but she did not file her CHRO

complaint until March 2015. See Doc. #56 at 99, 109. Callahan waited well beyond 30 days to

file her CHRO complaint. At the same time, Callahan has not discussed why any sort of tolling

would apply to her case—instead, Callahan’s briefing only focuses on various inapposite federal

statutes of limitation. See Doc. 67 at 32-36. I will therefore grant summary judgment to the

Board on the remaining element of Callahan’s CFEPA discrimination claim.

        Title VII, section 1981, and CFEPA retaliation

        Callahan also argues that the Board retaliated against her for supporting her mother’s

CHRO complaints. See Doc. #67 at 42. Claims for retaliation under Title VII are analyzed at the

summary judgment stage under the McDonnell-Douglas framework, as are similar claims under

section 1981 and CFEPA. See Littlejohn v. City of New York, 795 F.3d 297, 315 (2d Cir. 2015)

(section 1981); Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013) (Title VII);

Polk v. Sherwin-Williams Co., 2019 WL 1403395, at *8 (D. Conn. 2019) (CFEPA). First, the

plaintiff must present evidence sufficient to permit a rational trier of fact to find (1) that she



                                                  11
engaged in protected activity under the relevant law—i.e., that she complained of or otherwise

opposed some form of discrimination that the relevant legal regime forbids; (2) that the employer

was aware of this activity; (3) that the employer took adverse action against the plaintiff; and (4)

that a causal connection exists between the protected activity and the adverse action. See Zann

Kwan, 737 F.3d at 844. If the plaintiff meets this burden and the defendant then points to

evidence of a legitimate, non-retaliatory reason for the challenged employment decision, the

plaintiff must point to evidence that would be sufficient to permit a rational factfinder to

conclude that the employer’s explanation is incomplete or merely a pretext for impermissible

retaliation. Id. at 845.

        Callahan’s retaliation claim is not precluded by the fact that it was her mother—and not

her—that engaged in protected activity. See Thompson v. N. Am. Stainless, LP, 562 U.S. 170,

173–78 (2011). To the contrary, a plaintiff victim may recover for retaliation in response to

another person's protected activity if the relationship between the plaintiff victim and the other

person was of the type where the action taken against the plaintiff “‘might have dissuaded a

reasonable worker [in the third person's position] from making or supporting a charge of

discrimination.’” Id. at 174 (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68

(2006)). Of course, if this were not the rule, then employers could easily penalize an employee's

protected activity merely by striking back at friends or family members who might happen as

well to work for the employer.

        Ultimately, the plaintiff must prove that retaliation was the but-for cause of the adverse

action—in other words, that “the unlawful retaliation would not have occurred in the absence of

the alleged wrongful action nor actions of the employer.” Zann Kwan, 737 F.3d at 845 n.5; see

also Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). A plaintiff need not,



                                                 12
however, show that the practices she opposed were actually unlawful. Rather, so long as a

plaintiff has a good faith, reasonable belief that she was opposing an unlawful employment

practice, she may not be subject to retaliation for making a complaint. See, e.g., Kelly v. Howard

I. Shapiro & Assocs. Consulting Engineers, P.C., 716 F.3d 10, 14-15 (2d Cir. 2013) (per curiam)

(Title VII).

        The record does not support a prima facie case of retaliation. Callahan’s support of her

mother’s December 2014 complaint could not have caused the Board to fire her, because she had

already been fired in September 2014. Therefore, Callahan’s retaliation claim hangs on the

argument that the Board retaliated against her for supporting her mother’s 2013 complaint. But

there is no evidence that the Board even knew about the Callahan’s support of her mother in

connection with that 2013 complaint. Aiello testified to the CHRO that, because Callahan and

her mother have different last names, she was not aware they were related. Doc. #56 at 112-13

(¶ 15). Callahan argues that her job application and fingerprints disclosed this relationship to the

Board, see Doc. #66-1 at 7 (¶ 37), but even granting Callahan the benefit of this claim, the Board

would not know from Callahan and her mother’s relationship that Callahan supported her

mother’s complaint. Moreover, as a matter of causation, the Second Circuit has suggested that a

time period of five months between an employee’s protected action and an employer’s adverse

action is the outer limit of the time period that may support a prima facie case in ordinary cases.

See Zann Kwan, 737 F.3d at 845; see also Gonzalez v. City of New York, 377 F. Supp. 3d 273,

292 (S.D.N.Y. 2019).

        Even if Callahan was able to make a prima facie case of retaliation, she would still need

to show that the Board’s argument that it fired her for her past issues with attendance and

tardiness is pretextual. The same evidence supporting the Board’s claimed rationale for firing



                                                 13
Callahan applies here as to her claims for discrimination. And just as Callahan has not provided

further evidence suggesting that this rationale was false in the context of discrimination, she

similarly has not done so in the context of retaliation. Accordingly, I conclude that a reasonable

jury could not find that the Board illegally retaliated against Callahan, and so will grant summary

judgment to the Board on Callahan’s retaliation claims.

                                           CONCLUSION

       For the reasons set forth above, the Board’s motion for summary judgment (Doc. #54) is

GRANTED. Callahan’s motion to amend her Local Rule 56(a)(2) statement (Doc. #66) is

GRANTED. The Clerk of Court shall close this case.

       It is so ordered.

       Dated at New Haven this 18th day of December 2019.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 14
